:   -




        PRICE   DANIEL
        ATTORNEY
              GENERAL                      April 1, 1948


                    Ron. Geo. W. Cox, M. D.,      Opinion No. V-533
                    State Health Officer,
                    State Department of Health,   Re:   The legality of paying
                    Austin, Texas                       a salary to the stenog-
                                                        rapher of the chairman
                                                        of the advisory commit-
                                                        tee on certification of
                                                        water and sewage works
                                                        operators from Item 37
                                                        of the current Depart-
                                                        ment of Health appropri-
                                                        ation.
                    Dear Dr. Cox:,
                              Reference is made to your letter of March 15, re-
                    questing the opinion of this office concerning the legal-
                    ity of paying a salary to the stenographer of the chairman
                    of the advisory committee on certification of water and
                    sewage works operators from Item 37 of the current Depart-
                    ment of Health appropriation.
                              The current Departmental Appropriation Bill is
                    Senate Bill 391, Acts, Regular Session, 50th Legislature,
                    which makes the following appropriations to the State
                    Board and Department of Health under the heading "Division
                    of Nater and Sewage Certification" (Tex. Sess. L. 1947,
                    c. 400, p* 849): -
                         "33.   Director of Certification.   .   .   l   .   .   $3,600.00

                          34.   Field Supervisor of Certification. . ~3,000.00

                          35.   Secretary. . . . . . . . . . . . * . $1,992.00

                          36.   Traveling expenses of Director . . . $2,100.00
                                and Field Supervisor

                          37.   Stamps, stationery, printing and
                                other operating expenses . . , . . . $              800.00'f
Han, Geo. if. Cox, Page 2   v-533



          It is our understanding, from the information
contained in your letter of parch 15, that the chairman
of the advisory committee on certification of water and
sewage works operators is not the "Director of Certi-
fication,,mentioned in the Departmental Appropriation
Bill. In like manner, it is our understanding from
your correspondence that the stenographer of the chair-
man of the advisory committee is not the ,,Secretary,,
mentioned in this Departmental Appropriation. It is
our understanding that the State Department of Health
has created an advisory committee composed of leading
water works officials in the State to assist the
"Director of Certification,,,and it is desired to pay
a salary to the stenographer of the chairman of this
advisory committee from the appropriated item entitled
,,Stamps,stationery, printing and other operating ex-
penses,,.
         .itie
             believe this question must be answered by
application of the rule of statutory construction known
as ,,e,iusdem
            generis,,to determine what is meant by the
words "other operating expenses,,in this item of appro-
priation. E.jusdemgeneris has been defined as follows:
          "In a public statute where words nar-
      titularly designating specific acts or
      things are followed by and associated with
      words of general import comprehensively
      designating acts or things, the latter are
      generally to be regarded as comprehending
      only matters of the same kind or class as
      those particularly stated,,.19Corpus Juris,
      pm 1255.
In Casey v. State, 289 S.rJ,428 (Tex. Ciy. App. 1926,
error ref'd), the court was considering the applica-
bility of ejusdem generis to a statute (Article 2897,
Hevised Statutes of 1911, as amended by Acts 1921,
c. 181, sec. 6a) which stated certain county officers
could retain from the fees of their offices ,,. . O
all the actual and necessary expenses incurred by him
in the conduct of his office, such as stationery,
stamps, telephone, traveling expenses and other neces-
sary expense. . . O,, In this connection the court
stated:
Hon. Geo. 'J. Cox, Page 3   v-533



          "That rule is, we think applicable
      here. The four particulars mentioned in
      the statute - stationery, stamps, tele-
      phone and traveling expenses - fixed the
      grade and character of the office ex-
      penses which may be'paid for out of the
      excess fees of the office. The personal
      service of an office assistant or stenog-
      rapher of the kind employed in this in-
      stance does not belong to that grade of
      expenses. It may be that such assistance
      was necessary in this particular case, to
      enable the county attorney to better dis-
      charge his duties; but that fact alone
      does not confer the right to pay for such
      assistance out of the public funds. Such
      authority must come from some appropriate
      statute. . . ."
          The rule of ejusdem generis has equal appli-
cation in the instant case. The words "other operating
expenses" in this item of appropriation must be con-
sidered in the light of the more specific words "stamps,
stationery, printing" which precede them. The salary
of a stenographer for the chairman of the advisory com-
mittee on certification of :qaterand sewage works op-
erators is not an item of the same grade of expense as
stamps, stationery, and printing for your Division of
Jater and Sewage Certification. It is our opinion that
this prevents the words "other operating expenses" from
including compensation for a stenographer of the chair-
man of a voluntary advisory group of citizens, although
they are serving without compensation in a commendable,
public spirited effort to enhance your program of cer-
tification. If they or their clerical help are to be
paid, it must be by specific appropriation which the
Legislature has thus far failed to make.

                       SUIWARY
          The established rule of statutory con-
      struction known as e.jusdemgeneris operates
Hon. Geo. W. Cox, Page 4   v-533



      to prohibit the payment of a salary to
      the stenographer of the chairman of the
      advisory committee on certification of
      water and sewage works operators from
      Item 37 of the current Department of
      Health appropriation ( Tex. Sess. L.
      1947, c. 400, P. 849).


                              Yours very truly,
                           ATTORNEY GENERAL OF TEXAS



                                David B. Irons
                           Administrative Assistant
DBI:bb




                           ATTORNEY GENERAL